Motion for reargument denied, without costs. The only claim that the appellant made to the award for damage parcels Nos. 10,12 and 18 was “ as mortgagee pursuant to a certain mortgage covering the said damage parcels as well as other parcels.” The Woodris Realty Corporation, originally an appellant, claimed those damage parcels as owner. If the appellant desires to amend its claim it should apply at Special Term. Claiming as mortgagee, it apparently matters not 1 whether parcel 18 was a private easement or otherwise. The facts in that respect will undoubtedly be developed on a new hearing. By inadvertence the rule of damages was not correctly stated in the last sentence of the decision, and this court will amend the same by striking out the part thereof after the word “ damages.” Present—Lazansky, P. J., Kapper, Carswell, Tompkins and Davis, JJ.